Citation Nr: 1431855	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-00 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to January 18, 2012, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD) with personality disorder not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado, which granted service connection for PTSD and assigned an initial 30 percent rating, effective March 20, 2009.  Thereafter, the Veteran perfected an appeal as to the propriety of the initially assigned 30 percent rating for his service-connected PTSD.  In connection with the issuance of the May 2012 supplemental statement of the case, the RO recharacterized the Veteran's disability as PTSD with personality disorder NOS and increased the rating for such disability to 50 percent, effective January 18, 2012.  As such, the issue of entitlement to an initial rating in excess of 30 percent prior to January 18, 2012, and in excess of 50 percent thereafter for PTSD with personality disorder NOS remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded); Fenderson v. West, 12 Vet. App. 119 (1999) (where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated through January 2012, which were considered in the January 2012 supplemental statement of the case, and the Veteran's representative's March 2014 Appellant's Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDINGS OF FACT

1.  For the appeal period prior to January 18, 2012, the Veteran's PTSD with personality disorder NOS was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks a result of a blunted affect, depression and anxiety, poor judgment, below average abstract thinking, nightmares, dreams, trouble sleeping through the night, intrusive thoughts, and occasional suicidal ideation, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  For the appeal period beginning January 18, 2012, the Veteran's PTSD with personality disorder NOS is manifested by occupational and social impairment with reduced reliability and productivity as a result of difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, flattened affect, and difficulty in establishing and maintaining effective work and social relationships, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent prior to January 18, 2012, and in excess of 50 percent thereafter for PTSD with personality disorder NOS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In connection with the Veteran's underlying claim for service connection for PTSD, an April 2009 letter, sent prior to the initial unfavorable decision issued in July 2009, advised the Veteran of the evidence and information necessary to substantiate such claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Thereafter, the Veteran has appealed with respect to the propriety of the initially assigned rating for his PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his PTSD was granted and an initial rating was assigned in the July 2009 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Board notes that the Veteran has reported income from Social Security Administration (SSA) retirement benefits.  As there is no indication that the Veteran has filed, or been awarded, SSA disability benefits for his PTSD with personality disorder NOS, there is no need to obtain such records.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant").  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examinations in June 2009 and January 2012 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected PTSD with personality disorder NOS as it includes an interview with the Veteran, a review of the record, and a full mental status examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

The Veteran contends that he is entitled to a higher initial disability rating for his PTSD with personality disorder NOS.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 30 percent disabling prior to January 18, 2012, and as 50 percent disabling thereafter.    

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.      § 4.3.  Staged ratings are appropriate for an initial rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119   (1999).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 30 percent rating is warranted for PTSD when the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.     

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning. 

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).   

Turning to the evidence of record, the Veteran's VA treatment records indicate that he has received intermittent mental health treatment for his PTSD symptoms since October 2008; however, the effective date of service connection is March 20, 2009.  Therefore, as relevant to the appeal period, a March 27, 2009, record reflects that the Veteran reported that things were going relatively well for him.  His primary problems included alcohol dependency and was unfairly let go from a job at a vocational tech institute as a teacher.  However, he and his wife enjoyed where they lived.  Upon mental status examination, the Veteran appeared oriented fully. There was no evidence of thought disorder symptoms.  His affect was blunted and lacked range and variability.  His speech was clear, concise, and his thought pattern seemed to be in touch with the conversation, which he seemed to follow well.  There were no indications of current suicidal or homicidal thoughts or plans.  The Veteran seemed a little bit depressed and continued to drink although not always to the point of getting drunk.  A GAF score of 55 was assigned.

In May 2009, upon mental status examination, the Veteran appeared oriented fully.  There was no evidence that of thought disorder symptoms. His affect was blunted. His speech was clear, concise, and, for the most part, goal-directed.  He appeared to have quite a bit of anxiety and depression, but tried to keep himself busy with projects and photography work.  His GAF score was 55.  A July 2009 record reveals that the Veteran was oriented fully to person, place, date, and time.  There were no indications of any psychotic or psychosis. His affect was blunted and lacked some range in variability but his speech was clear, concise, and, for the most part, goal-directed. He did have a slight tremor but was dressed very casually but clean and appropriate.  A GAF score of 55 was assigned.

In August 2009, the Veteran reported that he just got back from a trip with friends.  At such time, and in September 2009, the Veteran was full oriented to person, place, time, and situation.  There was no thought disorder symptoms were present.  His affect was blunted and lacked range and variability, but his speech was clear, concise, and, for the most part, goal-directed.  In August 2009, the Veteran reported feeling like he was closed in and panic-stricken during his trip, but with a little effort, he was able to get through it.  A GAF score of 55 was assigned.  In September 2009, there were no suicidal thoughts or plans.

December 2009 and January 2010 records reflect that, upon mental status examination, the Veteran appeared fully oriented to person, place, time, and situation.  No thought disorder symptoms were present.  His affect is blunted and lacks range and variability, but his speech is clear, concise, and, for the most part, goal-directed. He continues to have symptoms of PTSD and chronic pain.

In May 2010, the Veteran reported stressors of chronic neck pain, ongoing PTSD symptoms that he treated with alcohol, and family issues.  He also indicated that he enjoyed gardening and photography.  A GAF score of 55 was assigned.  In June 2010, the Veteran's depression screen was positive, but he denied feeling helpless or hopeless, or having thoughts of harm to self or others.  In this regard, he reported variable situational depression due to money issues and relationship conflict.  Upon mental status examination, he was oriented times four, affect was appropriate, mood was euthymic, and speech was not pressured.  The Veteran had a linear thought process, denied thoughts of harm to self or others, there was no evidence of delusional process, and he denied hallucinations.  He was future-oriented and goal-directed.  Concentration is fair, insight is limited, judgment is appropriate, motivation is fair, and energy is fair.  In July 2010, the Veteran reported that things were going okay.  Upon mental status examination, he was oriented fully to person, place, time and situation. There was no evidence of thought disorder symptoms.  Although his affect was somewhat blunted, his speech was clear, concise, and goal directed.  There was no evidence of any kind of suicidal or homicidal thoughts or plans.  It was noted that the Veteran had ongoing nightmares, dreams, and some trouble sleeping through the night, and PTSD symptoms were moderate.  

An August 2010 treatment record reflects a GAF score of 45; however, no explanation of such score, to include as supported by a mental status examination, was provided.  In September 2010, the Veteran appeared casually dressed and was fairly open.  It was noted that he was pursuing his hobbies of wildlife, wildlife photography, and fishing.  He was oriented full to person, place, time, and situation.  There were no thought disorder symptoms present.  His affect appeared appropriate, maybe some slight blunting.  The Veteran's speech was clear, concise, and, for the most part, goal-directed.  There was no evidence of any kind of suicidal or homicidal thoughts or plans.  The Veteran's therapist noted that he was, for the most part, doing relatively well.  

The Veteran was also provided two VA examinations to evaluate the nature and severity of his PTSD with personality disorder NOS in June 2009 and January 2012.  In June 2009, he reported being in a common law marriage for approximately 23 years.  He discussed his alcoholism, which preceded his entrance into the military.  He described having a low appetite and that he has trouble sleeping due to recurrent nightmares associated with his stressor from Vietnam.  He reported that they occur approximately six times per month.  He also complained of intrusive thoughts related to Vietnam.  He stated that he has had occasional suicidal ideation but without intent, and he has never made a suicide attempt.  He described feelings of anxiety, hyperstartle response, depression, and avoidance of crowds.  He reported engaging in hobbies such as remodeling his home, fishing, camping, and photography.  The Veteran reported a long and varied work history, which included jobs as a bartender, a driver, a warehouse employee, a machinist, and a technical college instructor.  He stated that he stopped working due to a conflict with a new administrator in June 2006 and had not worked since.  He stated that he could get a job if he moved to Denver, but he is not interested in leaving the area.  In this regard, the examiner noted that the Veteran's work history was fairly stable up until three years previously when the Veteran's contract was not renewed as a machinist instructor.  While the Veteran had not had any success finding employment since such time, he attributed it to the high level of his skills not being needed, economic slowdown, and his unwillingness to move to a larger metropolitan area.    

Upon mental status examination, the examiner noted that the Veteran was dressed in clean, casual attire and described his hygiene as "a bit below average."  He maintained good eye contact, offered information willingly and spontaneously, and responded appropriately to questions.  He showed signs of nervousness, but not flight of ideas, looseness, or confusion, and there was no evidence of delusions or hallucinations.  He reported no homicidal ideation, and although he admitted to a history of suicidal ideation, there were no current suicidal thoughts.  It was noted that the Veteran appeared able to maintain minimal personal hygiene and was capable of basic activities of daily living.  There were no obsessive behaviors or ritualistic thinking.  His mood was dysphoric and his affect ranged from nervousness to occasional laughter.  The Veteran's reasoning appeared adequate with insight and judgment was "quite poor" related to his alcoholism.  The Veteran was oriented in four spheres and recall was intact.  Attention was intact, to include on moderately higher level concentration tasks.  Abstract thinking was below average, but he had good recognition of concepts of abstract similarities between object pairs.  

The examiner found that the Veteran practiced avoidance and harbors feelings of guilt regarding the accident during Vietnam.  The examiner found that the Veteran was able to maintain routine responsibilities for self-care and maintain a good relationship with his common-law wife.  He further determined that, in spite of his problems, the Veteran was able to maintain steady employment up until his lost his job of 13 years three years previously and was able to maintain a stable relationship with his common-law wife.  The examiner found that the Veteran's PTSD symptoms interfere moderately with sleep, aggravate his social isolation, and lead to some moderate avoidance behavior.  He stated that the Veteran's primary problem is chronic alcohol abuse, but that overall the Veteran functions in a relatively stable manner.  The PTSD symptoms are secondary issue that have an impact on his quality of life and add to his feelings of depression, disillusionment, and some feelings of social alienation.  In sum, the examiner found that the Veteran's PTSD symptoms are mild and lead to decreased work efficiency and ability to perform occupational tasks mainly during periods of significant stress.  A GAF score of 58 was assigned.

The Veteran was provided another VA examination in January 2012 in connection with his claim for an increased initial rating for his PTSD.  The examiner diagnosed the Veteran with alcohol dependence and personality disorder, NOS, in addition to the previous PTSD diagnosis.  He found that the Veteran's symptoms were worse than the previous examination due to the additional familial stressors, including the death of his mother and illness of his sister.  The examiner also explained that the Veteran's symptoms were inextricably intertwined with each other and that it was impossible to differentiate what symptoms are attributable to each diagnosis.  In his rationale, he stated that many Axis II disorders exacerbate Axis I conditions and vice versa.  The examiner found that the Veteran's mental disorders cause occupational and social impairment with reduced reliability and productivity.   

The Veteran reported that his familial relationships were generally good, including discussions about his common law wife, his siblings, and his recently deceased mother.  The examiner found that the death of the Veteran's mother probably exacerbated his existing symptoms related to his PTSD.  The Veteran stated that he was distant from his relatives, but that they are "supportive" of each other.  The Veteran described himself as "pretty isolated" and indicated that he spends most of his days "critter feeding."  He stated that he lives in the countryside, which he finds calming and soothing.  He relayed that he no longer spends time drinking in bars and driving while intoxicated.  With regard to his work history, the Veteran stated that he no longer works and has not worked since his last exam, during which he reported losing his job in June 2006.  He reported that he supports himself with his SSA and VA income.  The Veteran reported a continued abuse of alcohol.  

Upon mental status examination, the examiner found that the Veteran persistently re-experiences the traumatic event that caused his PTSD and that he practices persistent avoidance of stimuli associated with the trauma.  The Veteran reported difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  His symptoms include depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, flattened affect, and difficulty in establishing and maintaining effective work and social relationships.  The examiner found the Veteran to be open and engaged in the session; he was mildly irritable and anxious, had a normal rate and pitch of speech and good eye contact.  The Veteran admitted to having one beer before the examination but denied that his faculties were impaired as a result and the examiner agreed in that assessment.  The Veteran demonstrated good hygiene, his thoughts were logical and goal-directed, and there was no evidence of thought disorder.  He denied suicidal and homicidal ideation.  

Also of record are the Veteran's lay statements.  In this regard, in his March 2010 notice of disagreement, he relayed that he had not worked in five years, had no friends, and stayed away from people and crowds.  He further complained that he examiner had not listened to what he said.  In his December 2010 VA Form 9 substantive appeal, the Veteran reported living a "very solitary lifestyle." 

Based on the foregoing evidence, the Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent for the appeal period prior to January 18, 2012.  In this regard, for such time period, the Board finds that his PTSD with personality disorder NOS was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks a result of a blunted affect, depression and anxiety, poor judgment, below average abstract thinking, nightmares, dreams, trouble sleeping through the night, intrusive thoughts, and occasional suicidal ideation, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

The Board has considered the symptoms noted to be indicative of a 50 percent rating, to include flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; however, while the Veteran manifests some symptoms consistent with such a rating, his PTSD with personality disorder NOS does not result in occupational and social impairment with reduced reliability and productivity.    

In this regard, with respect to disturbances of motivation and mood, the Board notes that the Veteran has reported depression and anxiety; however, in June 2010, he reported variable situational depression due to money issues and relationship conflict, rather than as related to his PTSD with personality disorder NOS.  Furthermore, at such time, his motivation was noted to be fair.  Additionally, while the Veteran reported occasional suicidal ideation at the June 2009 VA examination, he further stated that such was without intent and he had never made a suicide attempt.  Moreover, the examiner noted that, while the Veteran admitted to a history of suicidal ideation, there were no current suicidal thoughts.  Likewise, in July 2010 and September 2010, there was no evidence of suicidal thoughts or plans.  

Pertaining to impaired judgment and abstract thinking, at the June 2009 VA examination, the Veteran's judgment was noted to be poor as related to his alcoholism and his abstract thinking was below average; however, he had good recognition of concepts of abstract similarities between object pairs and his attention was intact, to include on moderately higher level concentration tasks.  Moreover, in June 2010, it was noted that the Veteran's judgment was appropriate.  

Furthermore, while the Veteran's affect has been reported to be blunted and lacking in range and variability in his VA treatment records, such was noted to range from nervousness to occasional laughter at his June 2009 VA examination.  Additionally, in June 2010, the Veteran's affect was noted to be appropriate.  His speech has never been described as circumstantial, circumlocutory, or stereotyped.  Rather, the evidence reflects that such has consistently been clear, concise, and goal-directed.  Furthermore, there is no evidence of panic attacks during the time period in question.  In this regard, in August 2009, while he reported feeling closed in and panic-stricken during a trip with friends, it was noted that he was able to get through it with a little effort.  Regarding difficulty understanding complex commands, the June 2009 VA examiner noted that the Veteran's reasoning appeared adequate with insight.  There is no evidence of impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).   

Furthermore, the Veteran's PTSD with personality disorder NOS did not result in difficulty in establishing and maintaining effective work and social relationships.  In this regard, the record reflects that the Veteran maintains a relationship with his common-law wife of over 20 years, which the June 2009 VA examiner described as good and stable, and has friends as evidenced by a trip he went on with them in August 2009.  Additionally, while the Veteran is unemployed, such is not the result of his PTSD with personality disorder NOS.  In this regard, while he felt that he was unfairly let go as an instructor as a result of a conflict with a new administrator, and had not worked since, he attributed such to the high level of his skills not being needed, economic slowdown, and his unwillingness to move to a larger metropolitan area.  Moreover, the June 2009 VA examiner determined that, in spite of his problems, the Veteran was able to maintain steady employment up until he lost his job of 13 years.

Therefore, while the Veteran has some impairment related to a blunted affect, disturbances of motivation and mood as evidenced by depression and anxiety with occasional suicidal ideation, poor judgment, and below average abstract thinking, as well as nightmares, dreams, trouble sleeping through the night, and intrusive thoughts, the Board finds that the nature, frequency, and severity of such symptoms do not result in occupational and social impairment with reduced reliability and productivity.  In this regard, as reported previously, the Veteran maintains a good and stable relationship with his wife, has friends, and has been able to maintain steady and gainful employment.  Moreover, the June 2009 VA examiner found that the Veteran's PTSD symptoms interfere moderately with sleep, aggravate his social isolation, and lead to some moderate avoidance behavior.  He stated that the Veteran's primary problem is chronic alcohol abuse, but that overall the Veteran functions in a relatively stable manner.  The examiner further stated that the PTSD symptoms are secondary issue that have an impact on his quality of life and add to his feelings of depression, disillusionment, and some feelings of social alienation.  In sum, the examiner found that the Veteran's PTSD symptoms are mild and lead to decreased work efficiency and ability to perform occupational tasks mainly during periods of significant stress.   

Therefore, the Board finds that, for the appeal period prior to January 18, 2012, a rating of 50 percent for PTSD with personality disorder NOS is not warranted.  However, as of such date, the Veteran's psychiatric disability is manifested by occupational and social impairment with reduced reliability and productivity as a result of difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, flattened affect, and difficulty in establishing and maintaining effective work and social relationships, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

However, the Board finds that, for the entire appeal period, the Veteran's PTSD with personality disorder NOS does not warrant a 70 percent rating.  In this regard, the Board has considered the symptomatology indicative of a 70 percent rating, to include suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  

In this regard, while the Veteran reported occasional suicidal ideation at the June 2009 VA examination, he further stated that such was without intent and he had never made a suicide attempt.  Moreover, the examiner noted that, while the Veteran admitted to a history of suicidal ideation, there were no current suicidal thoughts.  Likewise, in July 2010 and September 2010, there was no evidence of suicidal thoughts or plans and, at the January 2012 VA examination, the Veteran denied suicidal ideation.  Therefore, while the Veteran experienced occasional suicidal ideation during the appeal period, such does not rise to the level of resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

Specifically, as discussed previously, while the Veteran experiences some impaired judgment and disturbances of mood, he has no impairment in the areas of work, family relationship, or thinking.  In this regard, the Veteran maintains a good and stable relationship with his wife and other family members, has friends, and has been able to maintain steady and gainful employment.  Furthermore, there is no evidence of impaired thinking.  Specifically, the record reflects that the Veteran's treatment providers have found no evidence of thought disorder symptoms, psychosis, delusions, hallucinations, flight of ideas, looseness, or confusion.  His thought pattern has been noted to be in touch with the present conversation, he has a linear thought process, and his thoughts are logical.  Moreover, he has consistently been oriented to all four spheres.

Furthermore, there is no clinical or lay evidence of obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  In this regard, while the Veteran was noted to have panic attacks weekly or less often at the time of the January 2012 VA examination, such have not been found to affect his ability to function independently, appropriately and effectively.  Moreover, while his hygiene was described as a bit below average at the June 2009 VA examination, the examiner determined that the Veteran was able to maintain routine responsibilities for self-care, to include maintaining minimal personal hygiene and basic activities of daily living.  Additionally, while the January 2012 VA examiner noted that the Veteran had irritability or outbursts of anger, there is no evidence of impaired impulse control consistent with unprovoked irritability with periods of violence.  Furthermore, as previously noted, his speech has consistently been clear, concise, and goal-directed.  Finally, as discussed at length previously, the Board finds that the evidence does not show that the Veteran has difficulty in adapting to stressful circumstances (including work or a work like setting) or an inability to establish and maintain effective relationships as he maintains a good and stable relationship with his wife and other family members, has friends, and has been able to maintain steady and gainful employment.

As relevant to the period beginning January 18, 2012, the Board notes that the VA examiner at such time determined that the Veteran's psychiatric symptomatology, which, at such time included difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, flattened affect, and difficulty in establishing and maintaining effective work and social relationships, resulted in occupational and social impairment with reduced reliability and productivity.  Therefore, as of such date, a 50 percent rating has been assigned. 

However, for the entire appeal period, while the Veteran has some impairment related to suicidal ideation, a blunted or flattened affect, depression and anxiety, poor judgment, below average abstract thinking, nightmares, dreams, intrusive thoughts, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, panic attacks weekly or less often, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships, the Board finds that the nature, frequency, and severity of such symptoms do not result in occupational and social impairment with deficiencies in most areas.

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met at any point during the appeal period.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, the evidence of record, previously discussed, fails to demonstrate through either the clinical or lay evidence that any of such symptoms indicative of a 100 percent rating are present.  

Additionally, the Board notes that the Veteran was assigned GAF scores of 55 and 58, suggesting no more than moderate impairment, which is consistent with either a 30 or 50 percent rating.  In this regard, while an August 2010 treatment record reflects a GAF score of 45, no explanation of such score, to include as supported by a mental status examination, was provided.  As such, it is accord no probative value.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Based on the evidence of record, as discussed previously, the Board finds that the Veteran's symptomatology is generally consistent with the assigned GAF scores of 55 to 58, which represent moderate symptoms. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected psychiatric disability; however, the Board finds that his symptomatology has been stable throughout the appeal. Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of 

hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with personality disorder NOS with the established criteria found in the rating schedule.  The Board finds that the Veteran's psychiatric symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  There are no additional symptoms of his PTSD with personality disorder NOS are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Although the Veteran is no longer working and has not maintained employment since June 2006, there is no evidence of unemployability related to the Veteran's PTSD with personality disorder NOS.  In this regard, while he felt that he was unfairly let go as an instructor as a result of a conflict with a new administrator, and had not worked since, he attributed such to the high level of his skills not being needed, economic slowdown, and his unwillingness to move to a larger metropolitan area.  Moreover, the June 2009 VA examiner determined that, in spite of his problems, the Veteran was able to maintain steady employment up until he lost his job of 13 years.  Therefore, a TDIU is not raised by the Veteran or the record and, as such, need not be further addressed. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

An initial rating in excess of 30 percent prior to January 18, 2012, and in excess of 50 percent thereafter for PTSD with personality disorder NOS is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


